DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are hereby rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicants specification fails or describe “determining, using a data orchestration platform management engine to analyze the set of attributes of the network communication environment, an artificial intelligence (AI) logic unit to perform 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are hereby rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Based on applicants’ claims as written one having ordinary skill in the art would not understand the metes and bounds of what applicants’ regard as being their invention. 
Claims 1, 16 and 17 recite:
	“a group of information sources”.  Applicants’ specification defines information sources at [0035] as being devices, organisms, software, or anything where data is generated.  Based on this recitation, one having ordinary skill in the art would not understand the metes and bounds of the subject matter which applicants regard as their invention. 
	“Ingesting”, applicants indicate that at block 420 the raw data may be ingested, which may include “detecting, analyzing, sensing, receiving, collecting, gathering, transforming, importing or otherwise capturing the set of information sources. 

“To perform processing…processing”.  Applicants specification does not offer details as to precisely what these features are, and how the are done. 
 Applicants’ do not explain with precision how this this done, such that one having ordinary skill in the art would understand the metes and bounds of applicants’ invention. That is, applicants appear to indicate that they collect data from any source “a group of information sources”, from set of raw data, then perform an artificial intelligence processing on the data without limit.  Based on these issues, one having ordinary skill in the art would not understand the metes and bounds of which applicants regard to the invention, and this rejection is proper. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898